286 F.2d 430
George R. DEMPSTER and Dempster Brothers, Inc., Plaintiffs-Appellants,v.PERFECTION STEEL BODY CO. et al., Defendants-Appellees.PERFECTION STEEL BODY CO. et al., Defendants-Cross-Appellants,v.George R. DEMPSTER and Dempster Brothers, Inc., Plaintiffs-Cross-Appellees.
No. 14105.
No. 14106.
United States Court of Appeals Sixth Circuit.
December 28, 1960.

J. Preston Swecker, Washington, D. C., Swecker & Mathis, Washington, D. C., Anderson & Snepp, Knoxville, Tenn., Bruce B. Krost, Woodling, Krost, Granger & Rust, Cleveland, Ohio, on brief, for George R. Dempster et al.
Robert Poore and Fred Ornstein, Cleveland, Ohio, Isler & Ornstein, Cleveland, Ohio, and Jones, Day, Cockley & Reavis, Cleveland, Ohio, on brief, for Perfection Steel Body Co. et al.
Before McALLISTER, Chief Judge, and MILLER and WEICK, Circuit Judges.

ORDER.

1
The above cause coming on to be heard upon the record, the briefs of the parties and arguments of counsel in open court, and the court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed upon the opinion, findings of fact and conclusions of law of Judge Jones, 182 F. Supp. 307.